ORDER
PER CURIAM.
Latrell Woolridge (“Woolridge”) appeals from the judgment of the Circuit Court of the City of St. Louis following jury verdicts convicting him of second-degree assault of a law enforcement officer, armed criminal action, and six other offenses.
Woolridge raises one point on appeal, arguing the trial court erred and abused its discretion in rejecting the jury’s inconsistent verdicts, which found him not guilty of assault of a law enforcement officer in Count I, but guilty of two charges of *248armed criminal action in Count II, with both first-degree and second-degree assault of a law enforcement officer as the underlying felonies. Woolridge asserts the trial court should have acquitted him on both counts instead of resubmitting the case to the jury with instructions to continue deliberations to resolve the inconsistency.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).